DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the distal axis" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examining the claim, “the distal axis” will be intpereted as “the second axis” as disclosed in line 7.  Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 11 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hess (U.S. Publication No.2010/0234889 A1).
	Regarding claim 11, Hess discloses an assembly for treatment of a functional spinal unit of a subject, comprising: an orthopedic implant (200) comprising: a body comprising a distal segment, a proximal segment (see annotated Figure 15 below), and an internal bore (apertures 214), the internal bore extending along a first axis (see annotated Figure 18 below); a distal member configured to couple with the distal segment of the body (220b) and to rotate about a second axis relative to the body (rotate about pin 259); a proximal member configured to couple with the proximal segment of the body (220a) and to rotate about a third axis relative to the body (rotate about pin 259); and a locking mechanism (230, 233, 235) configured to reversibly transition from a first state (Figure 23) to a second state (Figure 24), wherein the locking mechanism is configured to reduce an amount of rotation of the proximal member around the third axis when in the second state of the locking mechanism (para.0093); and a first mechanism (226) configured to produce rotation of the distal member relative to the body around the second axis (para.0083), the internal bore of the body being devoid of elements of the first mechanism (see Figures 18-19).


    PNG
    media_image1.png
    459
    621
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    322
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    377
    954
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    493
    1337
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

	/JACQUELINE T JOHANAS/            Supervisory Patent Examiner, Art Unit 3772